Citation Nr: 1609930	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  10-10 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for stomach disorders, to include peptic ulcers, diverticulosis, and gastroesophageal reflux disease (GERD), claimed as secondary to service-connected disabilities.

2. Entitlement to service connection for benign paroxysmal positional vertigo (BPPV), claimed as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which, in pertinent part, denied entitlement to service connection for a stomach disorder and dizziness. Jurisdiction over this case was subsequently transferred to the VA RO in Detroit, Michigan.

These matters have been previously remanded by the Board in September 2012, August 2013, and September 2014. A Board remand confers upon an appellant the right to compliance with that order. Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand). Additionally, when VA undertakes to provide a Veteran with an examination or medical opinion, that examination or opinion must be adequate for VA purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was afforded VA examinations in June 2008, January 2009, January 2013, and May 2014.  In October 2014, an addendum opinion to the May 2014 VA examination report was obtained. In addition, VHA medical opinions were obtained in August 2015 and October 2015.  In its prior remands, the Board found the June 2008, January 2009, and January 2013 VA examinations to be inadequate. As discussed below, the Board finds the May 2014 VA examination, October 2014 addendum opinion, August 2015 VHA opinion and October 2015 VHA opinion to be inadequate for VA purposes. As discussed in more detail below, the Board will resolve reasonable doubt in the Veteran's favor and find that his stomach disorders and BPPV are secondary to his service-connected diabetes mellitus. Therefore, remand for clarification of the opinion would only delay adjudication of the Veteran's claim further and would have no possibility of benefiting the Veteran.

The issue of entitlement to service connection for chronic obstructive pulmonary disorder (COPD) has been raised by the record in a November 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. The Veteran has stomach disorders, including include peptic ulcers, diverticulosis, GERD, and Barrett's esophagus, which are secondary to his service-connected diabetes mellitus, type II.

2. The Veteran has BPPV which is secondary to his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

1. The criteria for service connection for a stomach disorder, to include peptic ulcers, diverticulosis, GERD, and Barrett's esophagus, claimed as secondary to service-connected diabetes mellitus, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2. The criteria for service connection for BPPV, claimed as secondary to service-connected diabetes mellitus, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).




	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Laws and Regulations - Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 
38 C.F.R. § 3.303(a) (2015). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability. See 38 C.F.R. § 3.310(a). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms. Allen, 7 Vet. App. at 448. To prevail on the issue of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

In the case of conflicting medical opinions, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other. See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so). The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993). Other factors affecting the probative value of a medical opinion include thoroughness and degree of detail, and a well-reasoned rationale. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Bloom v.West, 12 Vet. App. 185, 187 (1999). The credibility and weight to be attached to these opinions is within the province of the Board. Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

Service Connection for a Stomach Disorder - Analysis

The Veteran contends that his stomach disorder is caused by his service-connected diabetes mellitus. He stated that his stomach problems were due to his autonomic neuropathy, which was caused by his diabetes mellitus and medications for diabetes mellitus. He has current diagnoses of gastric ulcers, duodenal ulcers, diverticulosis, GERD, and Barrett's esophagus.

The Veteran was afforded a VA examination in June 2008 as to the nature and etiology of his stomach disorders. The examination report notes that the Veteran began to have gastric upset in 2005 and studies revealed multiple ulcers in the duodenum and gastric antrum. The VA examiner opined that the residual gastric ulcer is not caused by or a result of diabetes because there is no credible medical or scientific literature that diabetes causes gastric ulcers. The VA examiner noted that the Veteran has a known and documented risk factor for ulcers - NSAID use. In a September 2012 decision, the Board found that this found that this opinion was inadequate. 

In October 2008, the Veteran's treating physicians, B. A. and D. M., each provided letters which, when read together, address the nature and etiology of his stomach disorders. Dr. B.A. stated that the Veteran's complications due to diabetes mellitus included autonomic neuropathy. Dr. D. M. stated that the Veteran had been diagnosed with diabetes mellitus and had acquired a multitude of complications due to the diabetes. Dr. D. M. stated that the Veteran suffered from severe autonomic neuropathy, which caused the Veteran's gastrointestinal distress.  

The Veteran was afforded a VA examination in January 2009 which addressed the nature and etiology of his stomach disorders. The VA examiner opined that the Veteran's symptoms of bowel urgency were not related to diabetes mellitus because there was no diagnosable disorder that is related to diabetes. The examination report noted that no pathology was found on physical examination. In a September 2012 decision, the Board found that this found that this opinion was inadequate. Therefore, this opinion has no probative value.

The Veteran was afforded another VA examination in January 2013 as to the nature and etiology of his stomach disorders. The examination report noted diagnoses of gastric ulcer, duodenal ulcer, and diverticulosis. The examiner opined that the Veteran's stomach disorders were less likely than not proximately due to or the result of the service-connected disabilities because there is no credible medical or scientific literature stating that diverticulosis or subjective complaint of bowel urgency are caused by diabetes, erectile dysfunction, lower extremity peripheral neuropathy, or coronary artery disease. In an August 2013 decision, the Board found that this opinion was inadequate.

The Veteran was afforded another VA examination in May 2014 as to the nature and etiology of his stomach disorders. The examiner opined that the Veteran's complaints of gastric pain are less likely than not proximately due to or the result of the Veteran's service-connected disabilities. The VA examiner noted that there is ample evidence that the gastric pain that the Veteran is complaining of is due to his reflux and gastric and duodenal ulcers. The VA examiner noted that this pain was assessed by a specialist when the Veteran was ill in 2007 and those tests found definitive evidence of gastric and esophageal pathology that explained the Veteran's symptoms. In an October 2014 addendum opinion to the May 2014 VA examination report, the VA examiner further opined that the Veteran's gastrointestinal disorders are less likely as not proximately due to or aggravated by, or made worse as a result of, the service-connected diabetes mellitus, ischemic heart disease, or peripheral neuropathy of the lower extremities based on the same rationale as provided in the May 2014 VA examination report. The May 2014 VA examination and October 2014 addendum are inadequate for rating purposes as they do not provide an adequate rationale for the opinions provided. In addition, the examiner attributed the Veteran's gastric pain to his non-service-connected conditions of reflux and gastric and duodenal ulcers, but did not address the etiology of the Veteran's reflux and ulcers. Therefore, these opinions are inadequate and have no probative value.

In an October 2015 VHA opinion, a VA gastroenterologist stated that the Veteran's gastric ulcer, duodenal ulcer, diverticulosis, and Barrett's esophagus were not caused or aggravated by any service-connected disability, specifically diabetes mellitus, ischemic heart disease, or bilateral lower extremity peripheral neuropathy. However, the VHA gastroenterologist did not provide any rationale for this opinion. Therefore, the Board finds that this opinion is inadequate for rating purposes and has no probative value.

After a review of all of the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence is in favor of a finding that the Veteran's current stomach conditions are related to active service. In weighing the conflicting medical opinions of record, the Board finds that the medical opinions from the Veteran's treating physicians are the most probative evidence of record.  These opinions were offered in connection with the doctors' ongoing treatment of the Veteran, indicating a strong familiarity with the Veteran's condition, and provide an adequate rationale for their conclusions. For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for stomach disorders, to include peptic ulcers, diverticulosis, and gastroesophageal reflux disease (GERD), claimed as secondary to service-connected disabilities, have been met. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for BPPV - Analysis

The Veteran contends that his dizziness, currently diagnosed as BPPV, is caused by his service-connected diabetes mellitus. He stated that his BPPV is due to his autonomic neuropathy, which was caused by his diabetes mellitus and medications for diabetes mellitus. 

A June 2008 VA examination report notes that the Veteran reported dizziness that onset two years prior, which was due to diabetes. A CT scan on the Veteran's head identified no acute intracranial abnormality. The VA examiner opined that the syncopal episodes (dizziness) were not caused by or a result of diabetes because the Veteran's diabetes is well controlled by medications and the syncopal episodes show no evidence of any relationship to blood sugar levels. The VA examiner opined that, if the syncopal episodes were related to diabetes, they would have a relationship with the Veteran's blood sugar levels. In a September 2012 decision, the Board found this examination to be inadequate for VA purposes.

In October 2008, the Veteran's treating physicians, B. A. and D. M., each provided letters which, when read together, address the nature and etiology of his dizziness, currently diagnosed as BPPV. Dr. B.A. stated that the Veteran's complications due to diabetes mellitus included autonomic neuropathy, and that he had symptoms of dizziness. Dr. D. M. stated that the Veteran had been diagnosed with diabetes mellitus and had acquired a multitude of complications due to the diabetes. Dr. D. M. stated that the Veteran suffered from severe autonomic neuropathy, which affected the Veteran's balance.

A January 2013 VA examination report notes a diagnosis of BPPV. The examiner opined that the Veteran's BPPV was less likely than not proximately due to or the result of the service-connected disabilities because there is no credible medical or scientific literature stating that BPPV is caused by diabetes, erectile dysfunction, lower extremity peripheral neuropathy, or coronary artery disease. In an August 2013 decision, the Board found this examination to be inadequate for VA purposes.

In a May 2014 VA examination report, the VA examiner opined that the Veteran's dizziness is less likely than not related to the service-connected diabetes, ischemic heart disease, or peripheral neuropathy of the bilateral lower extremities because the medical literature does not support a finding that BPPV is due to these disabilities. The VA examiner noted that it is medically accepted that BPPV is caused by bone-like calcium that is free in the inner ear and is not due to known complications of the Veteran's service-connected disabilities.  This opinion is inadequate, as it does not address the issue of aggravation.

In an October 2014 addendum to the May 2014 VA examination report, the VA examiner further opined that the Veteran's dizziness is less likely than not proximately due to or aggravated by, or made worse as a result of, the service-connected diabetes mellitus, ischemic heart disease, or peripheral neuropathy of the lower extremities. This opinion is inadequate, as no rationale is provided to support the opinion.

In an August 2015 VHA opinion, a VA otolaryngologist concurred with the Veteran's current diagnosis of BPPV. While the physician opined that a link was possible, she concluded that it is less than 50 percent likely that the Veteran's BPPV was caused or aggravated by one of his service-connected disabilities, based on a review of medical literature that found no causal link between diabetes and BPPV. She stated that the etiology of BPPV remains poorly understood, and opined that there is simply not enough scientific evidence that diabetes plays a major role in causing BPPV or making it worse. She further stated that there is no plausible link between BPPV and the Veteran's other service-connected disabilities, including ischemic heart disease, erectile dysfunction, and bilateral lower extremity peripheral neuropathy. While this is an adequate medical opinion, the probative weight of this opinion is minimized by the otolaryngologist's statement that the etiology of BPPV remains poorly understood.

After a review of all of the evidence of record, both lay and medical, the Board finds that the weight of the competent evidence is at least in equipoise on the question of whether the Veteran's currently diagnosed BPPV is caused by his service-connected disabilities. Evidence against a finding that the Veteran's BPPV is caused by his service-connected disabilities is the August 2015 VHA opinion, which is the only adequate VA medical opinion of record. Evidence in support of a finding that the Veteran's BPPV is caused by his service-connected disabilities includes the two letters from the Veteran's treating physicians. Given that the evidence is at least in equipoise, with consideration of the benefit-of-the-doubt rule, the Board will resolve reasonable doubt to find that the Veteran's BPPV is caused by his service-connected disabilities.


ORDER

Entitlement to service connection for a stomach disorder, to include peptic ulcers, diverticulosis, and gastroesophageal reflux disease (GERD), claimed as secondary to service-connected diabetes mellitus, is granted

Entitlement to service connection for dizziness, claimed as secondary to service-connected diabetes mellitus, is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


